Citation Nr: 9911251	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
a result of herbicide exposure.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to June 
1970.  Service personnel records reflect that the appellant 
received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  A preliminary review of 
the record discloses that the RO, in a March 1996 rating 
decision, granted service connection for post-traumatic 
stress disorder, for which a 10 percent rating evaluation was 
assigned.  In this rating action, the RO denied service 
connection for a skin condition due to herbicide exposure, 
and for non-service connected pension benefits.  The 
appellant filed a notice of disagreement with this rating 
determination in November 1996.  A statement of the case was 
issued in December 1996.  The appellant perfected an appeal 
in this matter in January 1997.  The record further reflects 
that the appellant was afforded a personal hearing at the RO 
in conjunction with this claim in March 1997.  In May 1997, 
the hearing officer granted an increased evaluation for the 
service-connected post-traumatic stress disorder from 10 
percent to 50 percent.  Nonservice-connected pension benefits 
were also granted at that time.  However, the hearing officer 
affirmed the denial of service connection for a skin 
condition as a result of herbicide exposure, claimed as Agent 
Orange.  A May 1997 rating action implemented the hearing 
officer's decision in this case.  

The Board notes that in August 1998, the issue of entitlement 
to an increased evaluation based upon individual 
unemployability was raised on behalf of the appellant by his 
service representative.  A formal application was thereafter 
filed by the appellant in September 1998.  By rating action, 
dated in September 1998, the RO denied the claim for 
individual unemployability.  There is no indication of record 
that the appellant has perfected an appeal relative to this 
issue.  Accordingly, this issue is not in appellate status. 

In November 1998, during the pendency of this appeal, the 
appellant submitted additional clinical records for review 
and consideration.  In correspondence, dated in November 
1998, the appellant waived RO consideration of this evidence.  
The record also reflects that the appellant's scheduled 
hearing before a traveling Member of the Board was canceled 
at that time.

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Veterans Appeals changed its name to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant is demonstrably unable to obtain or retain 
employment due to his post-traumatic stress disorder, and 
remains in virtual isolation in the community.

3.  There is no competent medical evidence demonstrating the 
current existence of a skin condition due to herbicide 
exposure, claimed as Agent Orange, nor is there evidence of 
any other skin disorder related to the appellant's period of 
service. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The appellant has not submitted a well-grounded claim of 
service connection for a skin condition due to Agent Orange.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for Post-traumatic Stress Disorder

Initially, the Board has found that the appellant's claim for 
an increased evaluation for his post-traumatic stress 
disorder is well-grounded pursuant to 38 U.S.C.A. § 5107.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also finds that the facts relevant to the issue on appeal 
have been properly developed and that the statutory 
obligation of the VA to assist the appellant in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Medical History

A review of the record discloses that service connection for 
post-traumatic stress disorder (PTSD) was granted by rating 
action in March 1996.  Evidence reviewed in connection with 
this rating determination included service medical records, 
and VA outpatient and medical examination report.  On VA 
medical examination, conducted in October 1995, the appellant 
was evaluated with PTSD, and alcohol abuse and dependence, 
remission (Axis I).  In his assessment, the examiner 
evaluated the appellant with a Global Assessment of 
Functioning (GAF) score of 60.  It was noted that the 
appellant's combat record and post service record 
demonstrated difficulty in his marriage, employment, and 
social life.  Based upon a review of this evidence, the RO 
granted service connection for PTSD, and assigned a 10 
percent rating under Diagnostic Code 9411 for this disability 
in March 1996.  It was noted that this rating evaluation was 
predicated upon a finding of evidence of emotional tension or 
anxiety productive of mild social and industrial impairment.

In correspondence, dated in November 1996, the appellant 
indicated that his PTSD symptomatology was of greater 
severity than reflected by the assigned rating.  He indicated 
that his symptoms rendered him unemployable.  In support of 
his contentions in this regard, the appellant submitted an 
August 1994 psychiatric evaluation report.  During this 
evaluation, the appellant reported that he was unemployed, 
and that his financial problems were his "main stressor."  
He reported that he continued to experience difficulty 
sleeping, and nightmares.  The appellant also noted that he 
experienced various memories related to his Vietnam 
experiences, but was reluctant to discuss these episodes.  It 
was noted that the appellant had a three and a half year 
history of individual group therapy, and that his treatment 
sessions occurred either on a weekly or biweekly basis.  The 
diagnostic impression was chronic PTSD, and alcohol 
dependence, sustained full remission (Axis I).  He was 
evaluated with a GAF score of 60, which was also noted to be 
the appellant's highest evaluation within the preceding one 
year period.  Other clinical evidence, dated in September 
1994, showed that the appellant had been referred for initial 
evaluation for participation in group therapy in conjunction 
with an outpatient treatment program.  Also received were 
documents consisting of two news articles concerning veterans 
in which the appellant was featured. 

The record discloses that the appellant sought state medical 
disability benefits in February 1997.  A medical statement 
submitted in conjunction with this application identified 
multiple disabling conditions, to include PTSD.  It was noted 
that the appellant had been unable to sustain gainful 
employment since 1993, except for a four month position in a 
work therapy program, and three short-term temporary 
positions.  It was the physician's assessment that the 
appellant's condition was considered to be permanent in 
nature.

During a March 1997 hearing, the appellant testified 
concerning the severity of his PTSD symptoms.  He stated that 
this condition was manifested by feelings of nervousness, 
anger, and an inability to socialize.  The appellant reported 
occasional flashbacks, and difficulty sleeping.  He was 
unable to recall the content of his dreams, but indicated 
that he would awaken feeling uncomfortable.  The appellant 
reported that he took prescribed medication to assist with 
sleeping, but noted that the medication often left him 
feeling "groggy" the next morning.  He also described 
episodes during which he experienced difficulty 
concentrating, with lapses in memory, lost time, and 
confusion.  The appellant stated that he was displeased in 
his marriage to his then fourth wife, and desired to end the 
marriage.  He stated that he had no friends.  He indicated 
that he would often allow others to blame him for various 
situations in order to avoid confrontations.  The appellant 
also reported that he had been homeless for intermittent 
periods, the most recent period lasting five years in 
duration.  He noted that he was being seen on an outpatient 
basis for treatment of his PTSD symptomatology, although 
medical personnel had recommended inpatient treatment.

Clinical records, dated from November 1995 to March 1997, 
document treatment the appellant received for his service-
connected disability.  A review of these treatment reports 
shows that during a January 1996 prescreen evaluation, the 
appellant was noted to exhibit peculiar perceptions, 
characterized as paranoid ideation, based upon expressed 
difficulty trusting others.  The remainder of these clinical 
reports document therapeutic counseling sessions, which 
focused upon issues of stress, disorganization, paranoia, 
anger, marital discord, and financial concerns.

On VA general medical examination in April 1997, the 
appellant was evaluated with PTSD.  The medical examination 
report indicated that the appellant reported a history of 
depression and anxiety.  It was noted that the appellant had 
a six month history of use of prescribed medication for 
restlessness.  The examiner noted that the appellant was last 
employed for an approximate four month period in 1996.   
Based upon these findings, the hearing officer granted an 
increased evaluation from 10 percent to 50 percent for the 
service-connected PTSD condition.  A May 1997 rating decision 
implemented the hearing officer's decision.

Clinical records, dated from July 1995 to November 1995, were 
received.  These clinical reports document therapeutic 
counseling the appellant received.

Additional clinical records, dated from June 1998 to July 
1998, were received.  An April 1998 clinical report indicated 
that the appellant was depressed.  It was noted that his 
appetite was poor.  The examiner indicated that the appellant 
isolated himself, and exhibited rage.  The appellant denied 
suicidal and homicidal ideation.  The examiner noted that the 
appellant demonstrated poor compliance with his medication, 
and with attendance at therapeutic sessions.  The appellant 
was evaluated with chronic PTSD, noted to be manifested by 
symptoms of intrusive thoughts, hypervigilance, and mistrust.  
The examiner also evaluated probable attention deficit 
disorder, and dysthymic disorder.  A GAF score of 30 was 
indicated.  The examiner indicated that the appellant was 
unemployable.  When evaluated in June 1998, the appellant 
complained of increased stress, being worrisome, and feeling 
overwhelmed with financial responsibilities.  The appellant 
reported that he had discontinued his medication, but felt 
worse.  The examiner noted that the appellant was fidgety, 
guarded, restless, and depressed during the interview.  The 
diagnostic impression was chronic PTSD, "suppress attention 
deficit disorder/hyperactivity disorder," and alcohol 
dependence in full sustained remission.  The appellant was 
continued on a treatment course of medication and therapy.  A 
GAF score of 38 was indicated.  A July 1998 clinical report 
indicated that the appellant was guarded, and depressed.  It 
was noted that the appellant's appetite was poor, and that he 
had lost 10 pounds.  The examiner noted that the appellant 
had not had contact with his three children since 1991.  The 
clinical assessment included findings of chronic PTSD, and 
dysthymic disorder.  The appellant was evaluated with a GAF 
score of 40.

The appellant underwent VA PTSD examination in September 
1998.  It was noted that the appellant presently resided 
alone.  He was noted to have attended group and individual 
therapy sessions from 1993 to 1997.  He presently 
participated in individual therapy with both a psychiatrist, 
and psychologist on a monthly basis.  The appellant's fourth 
marriage was noted to have ended by annulment in July 1997.  
The appellant attributed this circumstance to a lack of 
communication, and conflict.  It was noted that the appellant 
worked on a part time, temporary basis during several periods 
in 1993, 1994, and 1995.  The examiner noted that the 
appellant reported several incidents during which he became 
enraged, resulting in altercations between the appellant and 
co-workers.  The appellant was reportedly advised that full 
time employment would never be extended to him because of his 
difficulty getting along with others.  The appellant reported 
that he had not worked in any capacity since 1995.  The 
appellant reported subjective complaints of depression, 
distrust of others, hopelessness, panic attacks, and 
difficulty with memory.

On mental status examination, the appellant was noted to be 
casually dressed, but somewhat disheveled.  He was alert and 
oriented in all spheres.  The examiner indicated that the 
appellant was alert and cooperative, but noted that he became 
quite irritated and agitated when asked to explain his 
perception that a bounty was placed on him.  In that context, 
the appellant reported his belief that the North Vietnamese 
army had offered a million dollar bounty on him.  The 
examiner noted that in the context of his paranoia, the 
appellant also believed that he was still being actively 
pursued.  The appellant's affect was flat.  He maintained 
good eye contact.  His speech was tangential and, at times, 
circumstantial.  The appellant denied visual or auditory 
hallucinations.  The examiner noted that the appellant 
exhibited a high level of paranoia, with apparent delusions.  
The appellant also admitted that he experienced suicidal and 
homicidal hallucinations daily.  In that regard, the 
appellant reported that he experienced homicidal tendencies 
when irritated by others.  The appellant reported that he 
agreed to contact his care providers before acting on such 
impulses.  The appellant demonstrated poor insight and 
judgment.  His immediate and recent memory were evaluated as 
good.  Delayed memory was noted to be poor.  Basic abstract 
thinking and analytical ability was evaluated as poor.  The 
appellant displayed fairly concrete thinking.  The examiner 
indicated that there was evidence of myriad diagnostic 
criteria indicative of re-experiencing, such as nightmares, 
distressing dreams, and intrusive recollections of trauma.  
There was evidence of avoidance manifested by feelings of 
isolation and detachment, and a sense of a foreshortened 
future.  Evaluation was also significant for arousal 
symptomatology, marked by sleep disturbance, irritability and 
outbursts of anger, and hypervigilance.  Diagnostic 
evaluation showed the appellant to be unsociable and afraid 
of emotional involvement.  The diagnostic impression was 
PTSD, history of alcohol abuse and dependence, in full 
sustained remission (Axis I).  The appellant was evaluated 
with a GAF score of 40, which was also noted to be the 
appellant's highest score within the past year.  

In his assessment, the examiner indicated that the appellant 
continued to report and exhibit severe PTSD symptomatology.  
The examiner noted that the appellant's level of irritability 
and anger, in addition to his difficulty relating to others 
appeared to be the primary reason for his inability to obtain 
or retain gainful employment.  Further, it was noted that the 
appellant's history of marital failures was also indicative 
of the severity of his symptoms.  

In September 1998, the RO determined that an increased rating 
was not warranted for the service-connected PTSD condition 
under either the old or revised rating criteria.  

In correspondence, dated in November 1998, the appellant 
indicated his belief that GAF score evaluations documented 
during his more recent examinations were consistent with a 
finding of increased disability warranting a higher rating 
evaluation.  In that context, the appellant indicated that 
his PTSD symptoms rendered him totally disabled. 

Analysis

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R., Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Post-traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed.Reg. 52700 
(October 8, 1996).  The evaluation criteria have 
substantially changed in the new rating schedule and now 
focus on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old rating criteria.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Under the old rating criteria in effect for mental disorders 
prior to November 1996, a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted if the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

In order to warrant the next evaluation of 100 percent, it 
must be shown that the attitudes of all contacts except the 
most intimate are so adversely affected so to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment.

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.

In this case, the appellant essentially contends that an 
increased evaluation is warranted for his PTSD condition.  He 
maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  
He further maintains that he is unable to maintain employment 
due to his service-connected disability and, as such, he is 
entitled to a 100 percent rating for PTSD.

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellant's psychiatric disorder is productive of total 
impairment pursuant to the rating criteria in effect prior to 
November 1996.  In that regard, the Board finds that the 
evidence shows that symptoms associated with the appellant's 
PTSD condition are consistent with findings that the 
appellant is demonstrably unable to obtain or retain 
employment, and that he is essentially isolated from the 
community.  It was noted that the appellant had virtually no 
contact with family or friends.  Notably, on the most recent 
VA examination in 1998, the examiner evaluated the appellant 
with a GAF score of 40, indicative of severe impairment.  The 
clinical findings on examination revealed impairment in 
thought processes, insight and judgment, accompanied by 
paranoia with delusions, and suicidal and homicidal ideation.  
On VA examination, it was noted that the appellant displayed 
a level of irritability and anger, and difficulty relating to 
others that rendered him unable to pursue employment, and 
which impacted upon his social capacity.  Further, the Board 
notes that the appellant has a notable history of treatment 
with prescribed medication and therapeutic counseling, 
apparently, without significant resolution of symptoms.

It also appears that the appellant has been unable to obtain 
or retain employment.  In that context, the record reflects 
that the appellant was last employed in 1995 or 1996.  
Moreover, it was the examiner's assessment on VA examination 
that the affect of the symptomatology associated with the 
appellant's psychiatric disorder rendered him unable to 
tolerate social situations or to appropriately interact with 
others, each of which was identified as the primary reason 
for the appellant's inability to hold a job.  Overall, the 
examiner noted that the appellant exhibited severe impairment 
in both social and occupational functioning.

While the appellant's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the Court has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation (under the regulation for 
rating mental disorders effective prior to November 7, 1996).  
See, Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  As aptly noted above, 
at least two of the three criteria for a 100 percent rating 
are independently met in the appellant's case. 

Further, the law provides that a total disability rating 
based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).  However, the Board notes that the 
appellant's single service-connected disability has, in this 
decision, been found by the Board to warrant a full 100 
percent evaluation under the schedular provisions of the 
former 38 C.F.R. § 4.132, Diagnostic Code 9411.  Thus, the 
requirements for a 100 percent schedular rating under 38 
C.F.R. § 4.16(c) (1996) are likewise not for consideration in 
this instance.

Accordingly, for the foregoing reasons, the Board concludes 
that the record supports a grant of entitlement to a 100 
percent evaluation for PTSD under the criteria for rating 
psychiatric disorders effective prior to November 1996.  In 
view of the grant of total benefits for the service-connected 
psychiatric disorder, the Board need not examine the 
propriety of evaluating the appellant's psychiatric disorder 
under the criteria for rating mental disorders that became 
effective November 7, 1996.  See 38 U.S.C.A. §§ 1155; 
5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).


Service Connection for a Skin Condition as a Result of Agent 
Orange Exposure

Medical History

In his original claim for compensation benefits for a skin 
condition, filed in June 1995, the appellant reported that he 
developed a rash on his legs and arms.  He opined that this 
condition was attributable to Agent Orange exposure.  By 
letter, dated in September 1995, the RO requested to the 
appellant to provide additional information concerning his 
claimed herbicide exposure.  

A review of service medical records shows that the appellant 
was seen in June 1967 for complaints of multiple warts on his 
right hand.  This condition was treated with liquid nitrogen.  
There is no record of follow-up treatment or other clinical 
treatment for dermatological symptoms.  Examination upon 
separation from service, in June 1970, was negative for any 
clinical findings, complaints, or diagnosis relative to the 
skin.  In the report of medical history, the appellant noted 
a history of an unrelated viral condition affecting the skin.

The appellant underwent VA Agent Orange protocol examination 
in September 1995.  The medical examination report indicated 
that the appellant was evaluated for various reported 
symptoms, to include an apparent 10 month history of facial 
lesions on the left side of the face.  The appellant reported 
no change involving the lesion.  The examiner noted that the 
appellant reported a six month history of an open excoriation 
itch about the anus.  A history of itching involving the feet 
since the 1970s was also reported.  It was also noted that 
the appellant had a history of recurrent attacks of a viral 
condition affecting the groin area, having its onset in 1983.  
On physical examination, there was no evidence of increased 
nodes of the head and neck.  There were no specific findings 
made relative to the evaluation of the skin.  The diagnostic 
impression did not include findings pertaining to any skin 
disorder attributed to herbicide exposure.  By rating action, 
dated in March 1996, the RO denied service connection for a 
skin condition due to herbicide exposure.  It was noted that 
this determination was predicated upon a finding that the 
evidence did not establish that a skin disorder related to 
herbicide exposure was incurred during service.

By letter, dated in August 1996, the appellant was advised by 
the RO of revisions in regulations pertaining to claims for 
service connection based upon herbicide exposure.  
Principally, the effect of the changes expanded the list of 
conditions for which service connection was to be presumed.  
The appellant was requested to provide the RO with any 
additional information pertaining to his claimed skin 
disorder.  A review of the claims folder indicated that the 
appellant did not forward any additional medical evidence to 
the RO.  However, in correspondence, dated in October 1996, 
the appellant requested VA examination to evaluate his skin 
condition.

In correspondence, dated in January 1997, the appellant 
reiterated his contention that he was exposed to herbicides 
while stationed in Vietnam.  He indicated that his skin 
condition is manifested by a rash, which is aggravated during 
warm temperatures.  It was the appellant's belief that his 
skin condition was characteristic of chloracne resulting from 
Agent Orange exposure.

During a March 1997 hearing, the appellant offered testimony 
concerning the onset and severity of his skin condition.  The 
appellant reported a two to three year history of a skin 
disorder which affects his legs, particularly the area below 
the knees, and the back.  He related that the skin feels as 
if it is "drying out."  In that context, the appellant 
stated that the onset of his skin disorder was marked by an 
itching sensation, followed by burning which was not relieved 
with medication.  He described his skin during this active 
phase of the condition as flaking with sores that will not 
heal.  He noted that the rash appears as if the skin is 
peeling, and is red in appearance.  He indicated that the 
skin condition is aggravated by heat, and had not been 
responsive to various soaps, and oils he had utilized.  When 
queried whether he had ever been examined for his condition, 
the appellant indicated that although he had reported and 
attempted to show his skin condition to examiners, they did 
not evaluate him for this disorder.  Instead, medical 
examiners were reportedly fixated upon an unrelated 
condition, which is manifested by dermatological symptoms.

A November 1995 clinical report indicated that the appellant 
was seen for complaints of recurring sores on his arms.  He 
reported that the sores were manifested by occasional 
itching.  Physical examination revealed excoriated papules on 
the arm, bilaterally.  The clinical assessment was atopic 
dermatitis.  The report indicated that the appellant was 
provided with medication.  The report indicated that there 
was no follow-up evaluation scheduled.

On VA skin examination, conducted in April 1997, the 
appellant reported that he developed dry, somewhat scaly 
pruritic skin on his legs in 1993.  He indicated that he had 
utilized topical ointments and over-the-counter preparations.  
The skin condition was reported to be worse during the summer 
months.  He noted that this condition had not been treated or 
diagnosed by a physician.  The appellant also reported that 
he experienced a great deal of sweating associated with his 
feet.  Objective findings on physical examination showed the 
skin on the legs to be dry, with very fine exfoliation of the 
stratum corneum.  Evaluation of the feet revealed the skin to 
be quite moist, with some very mild interdigital maceration.  
There was no evidence of fissures or cracks detected.  There 
was no evidence of blisters or vesicles noted.  The 
diagnostic impression was asteatosis involving the skin of 
the legs, and hyperhidrosis of the feet.

On a general medical examination, conducted in April 1997, 
the appellant was evaluated with an unrelated viral 
infection.  Clinical findings on examination showed the skin 
to be without any abnormalities.  The examiner noted that 
there was a scar on the appellant's chest, identified as a 
residual of a prior injury.  In May 1997, the RO's prior 
denial of service connection for the claimed skin disorder 
was confirmed and continued.

The appellant was afforded further VA examination in 
September 1998.  The medical examination report indicated 
that physical examination of the skin revealed multiple 
scarring from old healed abrasions on the pretibial area and 
lower leg.  The examiner indicated that the skin was 
otherwise normal.

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well-grounded claim is that such a claim 
triggers the VA's chronological obligation to assist the 
claimant in the development of facts pertinent to the claim.  
Where the claimant fails to present a well-grounded claim, 
there is no duty to assist him on the part of the VA.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of 
due process ... if there is apparent disparate treatment 
between claimants, " between those who have met their 
initial burden of presenting a well-grounded claim and those 
who have not.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
In other words, if the claimant does not present a well-
grounded claim, the VA not only has no duty to assist, but 
also it may not volunteer to assist in the development of the 
claim.

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue carcinoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 U.S.C.A. 
§ 1116(2)(C) (West 1991) (providing that chloracne must have 
become manifested to a degree of 10 percent or more within 
one year after the last date on which the veteran performed 
active service in the Republic of Vietnam during the 
requisite period).

Further, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Although this holding pertained to compensation due 
to exposure to ionizing radiation, the Board finds that this 
judicial construction is equally applicable when the issue 
involves compensation due to exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee, 
supra; Cosman v. Principi, 3 Vet. App. 503, 505 (1992)).

A review of the evidence of record shows that the appellant's 
period of active duty included a tour of duty in Vietnam 
during the Vietnam era, which ended in June 1970.  Notably, 
the evidence presented in this case does not show that the 
appellant has been diagnosed with chloracne or any of the 
other presumptive diseases of herbicide exposure.  See 38 
C.F.R. § 3.309(e).  Here, the evidence of record demonstrates 
that the appellant was diagnosed with an eczematous condition 
of the lower extremities in 1997, more than two decades 
following his release from service.  Moreover, there is no 
competent medical opinion offered that the current 
dermatological condition is causally related to any event of 
service or, in fact, that the condition was first clinically 
manifested during service.   

Although the appellant believes that his skin disorder was 
caused by exposure to Agent Orange, his assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Thus, service connection is not established on 
either a presumptive or a direct basis.  Combee, supra.

The Board further finds that, notwithstanding the record 
establishing the appellant's status as a combat veteran, his 
evidentiary assertions regarding incurrence of the claimed 
skin disorder in service is not sufficient to establish that 
he incurred such disability under 38 U.S.C.A. § 1154(b) in 
the absence of competent medical evidence linking the 
condition in service to any presently existing disability.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Brock, 10 
Vet. App. at 162; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).



ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, subject to the law and regulations for 
the award of monetary benefits.

Service connection for a skin disorder as a result of Agent 
Orange exposure is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

